       Case 1:20-cv-05666-PGG-BCM Document 9 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                11/10/20
MARIA QUIZHPILEMA, on behalf of herself,
FLSA Collective Plaintiffs, and the Class,
                                                          20-CV-5666 (PGG) (BCM)
               Plaintiff,
       -against-                                          ORDER
CHRISTIE NY SALON, INC.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       An affidavit of service states that plaintiff served Christie NY Salon, Inc. with process on

September 17, 2020. (Dkt. No. 10.) Pursuant to Fed. R. Civ. P. 12(a)(1)(A), defendant's answer

was due October 8, 2020. Defendant has neither appeared nor responded to the complaint. No

later than November 24, 2020, plaintiff shall inform the Court whether the parties have extended

defendant's time to respond, or whether plaintiff intends to request a certificate of default.

Plaintiff promptly shall serve this Order on defendant.

Dated: New York, New York
       November 10, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
